Citation Nr: 0730907	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for prostate cancer, to include as secondary to 
Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran 
subsequently moved to Arkansas and jurisdiction of the 
aforementioned claims was transferred.

The 2002 rating decision on appeal declined reopening the 
claim of entitlement to service connection for prostate 
cancer and adjudicated the claim of entitlement to service 
connection for diabetes mellitus, Type II, on the merits.  
The statement of the case (SOC) issued in May 2006 and 
subsequently issued Supplemental Statements of the Case 
(SSOC) reflects that the RO reviewed both claims based on 
whether new and material evidence had been submitted.  As 
there was no previous final denial with respect to the claim 
of service connection for diabetes mellitus, the Board will 
review this claim on the merits; reviewing the claim de novo 
is nonprejudical as the RO did this in the initial 2002 
rating decision despite any subsequent mischaracterizations.   

With regard to the veteran's petition to reopen his claim of 
service connection for prostate cancer, to establish 
jurisdiction over this issue, the Board must first consider 
whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
West Supp. 2007).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for prostate cancer.

In November 2005, the Board remanded these claims for the 
issuance of a statement of the case, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999) and Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).

The veteran participated in a Travel Board hearing in April 
2007 with the undersigned Veterans Law Judge.  A transcript 
of that proceeding has been associated with the veteran's 
claims folders.  At the time of the hearing, the veteran 
submitted additional evidence with the corresponding waiver 
of agency of original jurisdiction (AOJ) consideration.

The Board notes that during the April 2007 hearing, the 
veteran raised informal claims of entitlement to service 
connection for depression and dental disabilities.  These 
claims are REFERRED back to the RO for appropriate action.


FINDINGS OF FACT

1.  By a July 1999 RO decision, service connection for 
prostate cancer was denied; the veteran was informed of the 
adverse outcome and did not appeal. 

2.  Evidence received since the July 1999 RO decision is new 
to the claims file, but does not raise a reasonable 
possibility of substantiating the claim of service connection 
for prostate cancer.

3.  The veteran did not serve in Vietnam or in the waters 
offshore Vietnam.

4.  There is no credible evidence that the veteran was 
exposed to herbicides in service.

5.  Diabetes mellitus, Type II, was initially diagnosed 
decades after service.






CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for prostate 
cancer, to include as secondary to Agent Orange exposure; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  Entitlement to service connection for diabetes mellitus, 
Type II, is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in September 2002 fully satisfied the duty to 
notify provisions for both direct service connection and the 
standards for reopening a previously denied claim, compliant 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim(s).  The September 2002 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the VCAA letter sent to the veteran in 
September 2002 fully complied with the provisions set forth 
in Kent, supra, regarding new and material claims.  
Specifically, the letter informed the veteran that his prior 
claim of entitlement to prostate cancer, to include as 
secondary to Agent Orange exposure, required new and material 
evidence to be reopened.  It was noted that this claim had 
been previously denied because the veteran's claim was not 
well-grounded, and that he had failed to prove he was exposed 
to Agent Orange during service.  In order to reopen his 
claim, the veteran was told to submit evidence showing that 
prostate cancer was either incurred in or aggravated by his 
active duty.  It was noted that a current hospital report or 
examination report would not be sufficient to reopen his 
claim, because it would not connect the veteran's disability 
to service.  The letter suggested the best evidence to submit 
were statements from physicians who treated the veteran 
during or soon after military service, and these statement 
should include the dates of examination or treatment, 
findings and diagnoses.  See September 2002 VCAA letter.  As 
such, the Board may proceed to adjudicate these matters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim(s).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

With specific regard to the veteran's claim of service 
connection for prostate cancer, VA's responsibility to assist 
the veteran extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
not new and material, the claim is not reopened, and VA has 
no further duties to the veteran with respect to that 
particular claim.  VA does not have a duty to provide the 
veteran with a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  See 38 U.S.C. § 
5103A(f) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2006).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required.

With regard to the claim of service connection for diabetes 
mellitus, the Board concludes an examination is not needed in 
this case because the only evidence indicating the veteran 
had herbicide exposure with resultant diabetes mellitus is 
his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.   The U.S. Court 
of Appeals for Veterans Claims (Court) has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2007).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

For certain chronic disorders, including diabetes mellitus 
and prostate cancer, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & West Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002 & 
West Supp. 2007), 38 C.F.R. § 3.307(6)(iii) (2007).

In this regard, it is noted that if a veteran was exposed to 
a herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2006). In this regard, it is noted that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.307(a)(6)(iii) (2006).  The Board notes that, 
while the presumption of exposure to Agent Orange only 
applies to veterans who served in Vietnam, a veteran's 
service in other areas outside of Vietnam in which the 
Department of Defense (DOD) has confirmed the use of 
herbicide agents may be considered for purposes of 
establishing a claim for direct service connection.  It is 
noted that DOD's Chairman of the Joint Chiefs of Staff and 
the Air Force has indicated that there is no corroborative 
evidence of herbicide storage in Okinawa, Japan.

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992); 38 C.F.R. § 3.303(d) (2007)
New and Material Evidence

The veteran contends that his prostate cancer is the result 
of exposure to Agent Orange during his time in service.  The 
veteran brought the original claim for prostate cancer in 
July 1999.  He was denied by a rating decision of the RO in 
July 1999, finding essentially that there was no evidence of 
in-service incurrence.  The veteran did not appeal the July 
1999 denial.  That decision is final.  See 38 U.S.C.A. §§ 
7104, 7105 (West 2002 & West Supp. 2007).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

As the previous denial of service connection was premised on 
a finding that there was no evidence of exposure to Agent 
Orange during service, for evidence to be new and material in 
this matter, (i.e., relating to an unestablished fact 
necessary to substantiate the claim, and raising a reasonable 
possibility of substantiating the claim), it would have to 
tend to show that the veteran was exposed to Agent Orange 
during service or manifested the disability at issue within 1 
year of service discharge.

In the current attempt to reopen his claim, the veteran 
submitted duplicate copies of his service and personnel 
records, new VA Medical Center (VAMC) treatment records dated 
October 2000 through September 2002, and he participated in a 
Travel Board hearing in April 2007.  This "new" evidence is 
not material, however.  The newly received evidence does not 
contain any indication that the veteran was actually exposed 
to Agent Orange during his time in Okinawa, Japan or that 
prostate cancer manifested within 1 year of service discharge 
or is otherwise related to service.  There are no further 
records identified by the veteran as available to help 
establish this alleged exposure.

The Board finds that the evidence received since July 1999 
does not raise a reasonable possibility of substantiating the 
claim.  Therefore, the evidence is not material.  The appeal 
to reopen the veteran's claim for service connection for 
prostate cancer, to include as secondary to Agent Orange 
exposure, is denied.

Service Connection on the Merits

The veteran alleges that his currently diagnosed diabetes 
mellitus, Type II, is the result of exposure to Agent Orange, 
during the time he was stationed in Okinawa, Japan.  
Specifically, the veteran alleges that due to his duties as a 
warehouseman, he was responsible for the sorting and 
inventory of equipment sent to Japan from Viet Nam.  He 
claims that the equipment he handled had been exposed to 
Agent Orange, and that the dust particles coming off of these 
items exposed him to the herbicide.

There is no indication that diabetes existed in service or 
was manifested within the one year presumptive period after 
service found in 38 C.F.R. § 3.309(a).  Indeed, the veteran 
testified that he was first diagnosed with diabetes in 
approximately 2000, and this appears to be congruent with the 
medical evidence of record.  Thus, the Board finds that there 
is no evidence of any diabetic disease occurring during the 
veteran's active duty or within one year of such.

Now, the Board will address whether the veteran was exposed 
to herbicides.  The Board finds that the legal presumption 
does not operate in this case because there was in fact no 
service in (or even near) Vietnam.  Official service 
department records do not show that the veteran was in the 
Republic of Vietnam.  The veteran's DD 214 does not indicate 
that the veteran served in Vietnam.  Finally, the veteran 
himself does not contend that he was in or in the vicinity of 
Vietnam.  See Travel Board hearing transcript, April 2007.  
The presumption provided in 38 U.S.C.A. § 1116(f) is not for 
application in this case.  Despite efforts by VA and the 
veteran, there has been no objective evidence associated with 
the veteran's claims folders that he was exposed to Agent 
Orange during his time in service.  The Board does not doubt 
the veteran's sincerity in pursuing his claim.  The Board 
does not have any reason to doubt the fact that his duties 
required him to organize materials.  There is, however, not a 
scintilla of evidence that this material had been exposed to 
Agent Orange or some other herbicide, and the veteran has 
provided no basis upon which the Board may conclude that a 
herbicide was involved.  The Board finds that the veteran's 
assumption that items he was charged with organizing had been 
exposed to Agent Orange is far too speculative to 
substantiate his contention of direct contact with Agent 
Orange during service.  It is also noted, as discussed above, 
there is no corroborative evidence that herbicides were 
stored in Okinawa; in any event, the veteran does not allege 
contact with herbicides in Okinawa within the storage 
context.

For the reasons stated above, the Board finds that the 
preponderance of the evidence shows the veteran did not have 
diabetes mellitus in service, within 1 year of service 
discharge, and there is no corroborative evidence of exposure 
to Agent Orange during active duty.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, the preponderance of the 
evidence is against the veteran's claims, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


 



ORDER

The appeal to reopen the claim for service connection for 
prostate cancer, to include as secondary to Agent Orange 
exposure, is denied.

Entitlement to service connection for diabetes mellitus, Type 
II, to include as secondary to Agent Orange exposure, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


